07/10/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0037



                            No. DA 20-0037

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

DALE STEVEN MARTELL,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including August 17, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     July 10 2020